DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case:
In claim 12, and 14-15: “the control” is indefinite because no control has been claimed and it is unclear how the control is arranged with respect to the rest of the device. 
In claims 13 and 15, “the linkage” is indefinite because no linkage has been claimed and it is unclear how the linkage is arranged with respect to the rest of the device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11285355. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent claims correspond to the limitations of the instant claims. The difference being the patent claims are narrower than the instant claims. In effect, the patent claims are a species of the generic instant claims. It has been held that the generic invention is “anticipated” by the “species”. Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. See claim mapping below.

Patent Claims
1. An exercise machine, comprising: a central unit having a gear; and an arm including: a tooth that engages the gear, wherein advancing the tooth along the gear enables rotation of the arm about an axis of freedom, and wherein the tooth engages the arm to maintain the arm at a fixed angle; and a locking mechanism that prevents the tooth from disengaging from the gear (Instant Claim 1), wherein the locking mechanism includes a shuttle coupled to the tooth, wherein the shuttle is tapered such that a ball is in an unlock state in the event the tooth is not engaged with the gear, and that the ball is in a lock state in the event the tooth is engaged with the gear (claims 5-6, 9-10). NOTE: The patent claims do not specifically disclose the limitation of the tooth engaging the gear at a proximal end of the arm. The Office holds that determining where a tooth should engage a gear relative to an arm is a matter of routine optimization. Per MPEP 2144.05, “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In the instant case, the positioning of the tooth relative to the arm would change the amount of force provided to the gear. One of ordinary skill in the art would recognize that increasing the length of the arm relative to the gear by placing the tooth near one end would impart a mechanical advantage as opposed to, say, positioning the tooth in the middle of the arm. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the parent claim accordingly as a matter of routine optimization.
2. The exercise machine of claim 1, wherein the tooth is biased towards engaging the gear at least in part using a spring (claim 2).
3. The exercise machine of claim 1, wherein the gear is a sagittal gear (claim 3).
4. The exercise machine of claim 1, wherein the gear is a sagittal gear with squared-off teeth (claim 4).
5. The exercise machine of claim 1, wherein the ball is oriented to move along a horizontal plane (claim 8).
6. An exercise machine, comprising: a central unit having a gear; and an arm including: a tooth that engages the gear, wherein advancing the tooth along the gear enables rotation of the arm about an axis of freedom, and wherein the tooth engages the arm to maintain the arm at a fixed angle; a control having a locked and an unlocked position; and a linkage that couples the control to the tooth such that the control is arranged in the unlocked position when the tooth is not engaged with the gear and the control is arranged in the locked position when the tooth is engaged with the gear (Claim 11), wherein the linkage includes a shuttle coupled to the tooth, wherein the shuttle is tapered such that a ball is in an unlock state in the event the tooth is not engaged with the gear, and that the ball is in a lock state in the event the tooth is engaged with the gear. NOTE: The patent claims do not specifically disclose the limitation of the tooth engaging the gear at a proximal end of the arm. The Office holds that determining where a tooth should engage a gear relative to an arm is a matter of routine optimization. Per MPEP 2144.05, “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In the instant case, the positioning of the tooth relative to the arm would change the amount of force provided to the gear. One of ordinary skill in the art would recognize that increasing the length of the arm relative to the gear by placing the tooth near one end would impart a mechanical advantage as opposed to, say, positioning the tooth in the middle of the arm. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the parent claim accordingly as a matter of routine optimization.
7. The exercise machine of claim 6, wherein the control is a lever (Claim 12).
8. The exercise machine of claim 6, wherein the linkage includes a rod (Claim 13).
9. The exercise machine of claim 6, wherein the linkage includes a rod, the control is a lever, and wherein the rod pushes the lever out from the arm, when the tooth is not engaged with the gear (Claim 14).
10. The exercise machine of claim 6, wherein the linkage includes a rod, the control is a lever, and wherein the rod pulls the lever into the arm, when the tooth is engaged with the gear (Claim 15).
11. The exercise machine of claim 6, wherein the gear is a sagittal gear (Claim 16).
12. The exercise machine of claim 6, wherein the gear is a sagittal gear with squared-off teeth (Claim 17).
13. The exercise machine of claim 6, wherein the tooth is not squared-off (claim 18).
14. The exercise machine of claim 6, further comprising a sensor to detect when the tooth engages the gear (claim 19).
15. The exercise machine of claim 6, further comprising a wireless sensor to detect when the tooth engages the gear (Claim 20).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 11-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 10258821).

    PNG
    media_image1.png
    833
    674
    media_image1.png
    Greyscale



Jeong teaches regarding claims:
1.  An exercise machine, comprising: a central unit having a gear (210, wherein 210 is a gear in as much as applicant has shown the same); and an arm (220) including: a tooth (222) that engages the gear at a proximal end of the arm (tooth 222 engages the gear 210 near proximal end 221 of arm 220 in as much as applicant has shown the same) wherein advancing the tooth along the gear enables rotation of the arm (as seen in FIGs 5 and 6) about an axis of freedom (axis of 500) and wherein the tooth engages the arm (direct connection of 222 to 220) to maintain the arm at a fixed angle (as seen in FIGs 5 and 6); and a locking mechanism that prevents the tooth from disengaging from the gear (mechanism with spring discussed in prior art claim 4).

2.  The exercise machine of claim 1, wherein the tooth is biased towards engaging the gear at least in part using a spring (see FIGs 5 and 6 and claim 4).

3.  The exercise machine of claim 1, wherein the gear is a sagittal gear (wherein gear 210 is considered to lie in the sagittal plane).

4.  The exercise machine of claim 1, wherein the gear is a sagittal gear (as discussed above) with squared-off teeth (see squared-off teeth between slots 211 in as much as applicant has shown the same).

5.  The exercise machine of claim 1, wherein the locking mechanism includes a shuttle coupled to the tooth (shuttle 224 indirectly coupled to the tooth 222 via the arm and considered to be part of the locking mechanism because a user can pull up on 224 to disengage the lock); applicant has claimed no functionality associated with the shuttle).

7.  The exercise machine of claim 1, wherein the locking mechanism includes a shuttle coupled to the tooth and a pin (shuttle 224 and pin 223).

9.  The exercise machine of claim 1, wherein the locking mechanism includes a shuttle coupled to the tooth (as discussed above), wherein the shuttle is tapered (as best understood from FIG 6, the tip of 224 is tapered).

11.  An exercise machine, comprising: a central unit having a gear (210); an arm including: a tooth (assembly of 222 and 223) that engages the gear (210) near a proximal end of the arm (as discussed above, in as much as applicant has shown the same) wherein advancing the tooth along the gear enables rotation of the arm about an axis of freedom (at 500) and wherein the tooth engages the arm to maintain the arm at a fixed angle (as seen in FIGs 5 and 6); and a control (handle A) having a locked and an unlocked position (a raised and lowered position as shown in FIGs 5 and 6); a linkage (510) that couples the control to the tooth (indirectly) such that the control is arranged in the unlocked position when the tooth is not engaged with the gear (FIG 6A) and the control is arranged in the locked position when the tooth is engaged with the gear (FIG 6B).

12.  The exercise machine of claim 1, wherein the control (understood as the arm) is a lever (as seen in FIGs 5 and 6).

13.  The exercise machine of claim 1, wherein the linkage includes a rod (510 is a rod/linkage)

16.  The exercise machine of claim 11, wherein the gear is a sagittal gear (as discussed above).

17.  The exercise machine of claim 11, wherein the gear is a sagittal gear with squared-off teeth (as discussed above).

18.  The exercise machine of claim 11, wherein the tooth is not squared-off (in one interpretation, 222 is not “squared off” because it is a rectangle as seen in FIG 6).

19.  The exercise machine of claim 11, further comprising a sensor to detect when the tooth engages the gear (wherein 221 is a slot that is capable of functioning as a crude sensor as seen in FIGs 6A and 6B; when the slot is raised, the tooth is not engaged with the gear; when the slot is lowered, the tooth is engaged with the gear).

20.  The exercise machine of claim 11, further comprising a wireless sensor to detect when the tooth engages the gear (wherein the primitive sensor does not contain wires as shown in FIG 6, meeting the broadest reasonable interpretation of “wireless sensor”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 10258821).

Regarding claims 6 and 8, Jeong teaches  The exercise machine of claim 1, wherein the locking mechanism includes a shuttle coupled to the tooth 224, but does not teach and a ball oriented to move along a horizontal plane. The Office takes official notice that including a ball on the end of a gripping member/shuttle 224 to enhance grip is old and well known in the art; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong accordingly. Said ball would move at least in a horizontal plane when the device is operated as shown in FIGs 5 and 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784